PER CURIAM
The state appeals an order, ORS 138.060(3), granting defendant’s motion to suppress the results of field sobriety and breath tests in this driving under the influence of intoxicants case. We reverse and remand.
Officer Chapman, suspecting that defendant was driving under the influence of intoxicants, stopped him. The officer asked defendant to perform field sobriety tests, but did not warn him of the consequences of refusal. Defendant performed the tests anyway. On the basis of his performance, the officer concluded that he was under the influence of intoxicants and arrested him. Defendant took a breath test after his arrest.
In State v. Trenary, 114 Or App 608, 836 P2d 739 (1992), we held that the advice of consequences is intended to encourage a driver to take the field sobriety tests and is not a precondition to giving the tests. The officer properly relied on the results in forming his decision to arrest defendant. The trial court erred by granting defendant’s motion to suppress the results of the field sobriety and breath tests.
Reversed and remanded.